          Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 1 of 15




      __________________________________________________________________

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

In the Matter of the Search of
property described as,                                 CASE NO: 21-mj-08170-TJJ

4909 W. 10th St.,
Great Bend, Kansas                                     FILED UNDER SEAL


                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Joshua D. Owenby, being first duly sworn, hereby depose and state as follows:

                                        INTRODUCTION

        1.     I am a Special Agent of the U.S. Department of Homeland Security (DHS),
Homeland Security Investigations (hereinafter "HSI"), currently assigned to the Office of the
Special Agent in Charge, Kansas City, Missouri and have been a federal officer for 11 years.
During the course of my employment, I have participated in numerous investigations involving
immigration offenses, identity theft, narcotics trafficking, firearms offenses, intellectual property
and trademark infringement, which lead to the prosecution of suspects. I have attended various
training academies, including the Federal Law Enforcement Training Center's Criminal
Investigator Training Program and the Immigration and Customs Enforcement Special Agent
Training. I am a federal law enforcement officer as defined in Rule 41 of the Federal Rules of
Criminal Procedure and I am authorized by federal law to request a search warrant.

                                PURPOSE OF THE AFFIDAVIT

         2.      I present this affidavit in support of an application, pursuant to Federal Rules of
Criminal Procedure Rule 41, for a warrant to search and seize relevant evidence in a property
located within the District of Kansas. Based upon my investigation, I submit that the facts set
forth in this affidavit establish that there is probable cause to believe that evidence, contraband,
fruits, and instrumentalities of the unlawful activities described below, will be found within:

        4909 W. 10th St., Great Bend, Kansas 67530 (the “SUBJECT PREMISES”). This
location is known as the business address of Playa Azul. Playa Azul in Great Bend, KS is doing
business under Playa Azul Inc. FEIN XX-XXXXXXX. Maria Esther Bravo is listed as President. Jose
Luis Bravo (“BRAVO”) is listed as Secretary.
          Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 2 of 15




                               PROPERTY TO BE SEARCHED

       The property known as PLAYA AZUL MEXICAN RESTAURANT & CANTINA
(PLAYA AZUL), located at 4909 10th St, Great Bend, Kansas 67530 in Barton County, on the
corner of 10th Street/Highway 156 and Eisenhower Avenue. To the east of PLAYA AZUL is
“Aaron’s” store. Eisenhower Avenue is west. Heartland Community Church is south, and “Mind
Sculpt Games” is north (facing) PLAYA AZUL. In front of the building is a sign on an aqua blue
colored pole that reads “PLAYA AZUL MEXICAN RESTAURANT & CANTINA”.




                                    ITEMS TO BE SEIZED

       A.      All documents, forms, information, and records relating to employment,
including, but not limited to, Forms W-2, W-3, W-4, IRS Forms 941, DHS Forms I-9, other
employment tax documents; ledgers and records related to the hiring and/or firing of workers,
work permits and/or authorizations for Playa Azul to include corresponding information
transmitted to Specialty Foods and Entel Solutions.

        B.     Financial and banking records that may show payments consistent with
employment or wages for Playa Azul to include paper and electronic financial records,
statements, applications, cards, wire transfers, receipts and/or records concerning other financial
transactions and accounts.

      C.      Documents, forms, and records relating to employees' identity and/or alienage and
immigration status, including, but not limited to, copies or originals of passports, visas, birth
          Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 3 of 15




certificates, certificates of naturalization, permanent resident alien cards, work authorizations and
correspondence relating to Social Security Administration.

      D.     Copies of time sheets, login logout employee history documents, work schedules,
and employee housing arrangements.

        E.    Computer equipment and computer storage devices identified which are used for
employee record keeping and record keeping of enterprise restaurants that pertain to employee
payroll, employment hiring records, employee identification documents, Time & Attendance,
and scheduling.

       F.     Correspondence between Specialty Foods, Intel Solutions and/or Entel Solutions,
and other Bravo affiliated restaurants pertaining to staffing, scheduling, onboarding of new
employees, financial transactions, rent payments, and other business communications.

       G.     Records pertaining to the creation of the business located at the “the premises” to
include ownership structure, regulatory filings, and documents essential in daily operations of the
business.


        3.      This affidavit is based upon information I have gained through investigation,
training and experience, as well as information from other federal law enforcement officers, local
and/or state law enforcement officers and cooperating individuals, all of whom I believe to be
reliable. Since this affidavit is being submitted for the limited purpose of securing a search
warrant, I have not included each fact known to me concerning this investigation. I have set forth
only the facts that I believe are necessary to establish probable cause that violations of Title 8,
United States Code, Section 1324(a)(1)(A)(iii), (concealing or harboring aliens); Title 8, United
States Code, Section 1324a(1) (unlawful employment of aliens); Title 8, United States Code,
Section 1324(a)(1)(A)(v)(I) (conspiring to transport, harbor and encourage illegal aliens to reside
in the United States); Title 18, United States Code, Section 1962(d) (RICO Conspiracy); and
Title 18, United States Code, Section 1956(h)(conspiracy to launder money) have been
committed. I further believe there is probable cause to believe that evidence, fruits, and
instrumentalities will be found at SUBJECT PREMISES.

             CASE SUMMARY AND BACKGROUND OF INVESTIGATION

        4.      On August 11, 2021, a grand jury in the Western District of Missouri returned a
sealed indictment charging 17 defendants, including JOSE LUIS BRAVO, ANTHONY
EDWARD DOLL, MIGUEL TARIN-MARTINEZ, and ANTONIO MARTINEZ-MUNOZ, with
conspiracy under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), in violation
of 18 U.S.C. § 1962(d). The indictment also charged three counts of use of unlawfully obtained
documents, in violation of 18 U.S.C. § 1546(a); three counts of false attestation, in violation of
18 U.S.C. § 1546(b)(3); three counts of false representation of a Social Security number, in
violation of 42 U.S.C. § 408(a)(7)(B); one count of conspiracy to commit identification
document fraud, in violation of 18 U.S.C. § 1028(f); two counts of unlawful production and
transfer of identification documents, in violation of 18 U.S.C. §§ 1028(A)(1), 1028 (A)(2) and
          Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 4 of 15




1028(b)(1)(A)(i); one count of conspiracy to transport illegal aliens, in violation of 8 U.S.C. §§
1324(a)(1)(A)(ii) and 1324(a)(1)(A)(v)(I); ten counts of transportation of illegal aliens, in
violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i); 33 counts of hiring and
employing illegal aliens, in violation 8 U.S.C. § 1324a(a) and (f)(1); one count of conspiracy to
money laundering, in violation 18 U.S.C. § 1956(h); and six counts of money laundering, in
violation of 18 U.S.C. § 1957.

        5.     In June 2018, HSI Kansas City and Kansas Department of Labor (DOL) initiated
an investigation into the criminal enterprise of BRAVO. The investigation that followed
determined the enterprise consisted of a web of more than 31 Limited Liability Corporations
(LLC) created to oversee 45 Mexican restaurants in multiple states and at least an additional 11
LLCs were involved in restaurant supply and logistics, real estate, and construction. This
investigation has shown that BRAVO’s enterprise consistently gained an unfair business
advantage by employing unauthorized workers within their business entities in violation of
Untied States law.

        6.      Specialty Foods Distribution Inc (SFD) is a wholesale distributor. The corporation
distributes food, restaurant supplies and equipment to a wide variety of restaurants related and
unrelated to this investigation. SFD delivers those same products via trucking to their clients.
The restaurants under the command and control of BRAVO and his co-conspirators maintain
responsibility of the day-to-day operations while SFD conducts administrative business tasks for
the restaurants such as payroll, bookkeeping, insurance, official registration, licensing, taxes, and
legal support. BRAVO who is also listed as President of SFD, has financial interest in many of
the restaurants serviced by SFD and therefore has a stake in its workforce management and profit
potential

       7.      Intel Solutions, LLC (which later changed its name to Entel Solutions, LLC) was
created by BRAVO and SFD’s upper management in August of 2019 to provide a layer to shield
SFD from criminal liability associated to the widespread unlawful employment practice of hiring
unauthorized alien workers. Via a Title III Intercept, HSI Kansas City intercepted a call between
Miguel TARIN-Martinez and BRAVO, which consisted of TARIN assuring BRAVO that Intel
Solutions, LLC was created to give the appearance that payroll and bookkeeping were not being
handled in-house at Specialty Foods Distribution, Inc, but was the responsibility of an unrelated
outside business entity, Intel Solutions. Other intercepted conversations reveal Anthony DOLL
created Intel Solutions and registered the corporation to his wife, Kaman “Erica” DOLL.

       8.      During the investigation, special agents have identified personnel heavily
involved in the day-to-day operations of SFD. BRAVO as the primary owner and officer for
SFD, is the leader of the enterprise and controls the money and subordinate companies. JOSE
GUADALUPE RAZO (RAZO) is also listed as a president of SFD in open-source documents.
DOLL is the chief financial officer and primary bookkeeper of SFD. MIGUEL TARIN-
MARTINEZ (TARIN) is the controller of SFD. ANTONIO MARTINEZ-MUNOZ
(MARTINEZ) is a sales manager of SFD.
          Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 5 of 15




                                        FACTUAL BASIS

       9.       Throughout the course of the investigation into SFD and BRAVO affiliated
businesses, investigators have discovered approximately 45 restaurants generating criminal
proceeds by utilizing unauthorized employees as a significant source of labor. Without the
existence of this availability of labor, BRAVO’s restaurant entities would not have been able to
generate the same level of profitability, or in some cases, remain open at all.

        10.      BRAVO, who has financial interest in most of the approximately 45 locations
identified, is involved in operational aspects of these restaurants as often he provides retail space,
food supply, payroll and taxes by way of Entel Solutions. He additionally aids in staffing and
placement of individuals known to be unauthorized for employment. These unauthorized
employees are sourced from a labor pool not utilized by businesses complying with hiring laws,
giving BRAVO and his restaurants an unfair competitive advantage over competition.

        11.     Following the execution of a federal search warrant of Bravos Mexican Grill in
Overland Park, Kansas on February 28, 2019, HSI served 10 Notices of Inspection on June 7, 2019
at restaurants associated with JOSE LUIS BRAVO and co-conspirators including ANTHONY
EDWARD DOLL, JOSE LUIS LOPEZ-VALADEZ, OSCAR MOLINA ANGULO, EUSEBIO
RAMIREZ CEJA and RODRIGO RAZO in Missouri, Kansas, and Oklahoma. Those restaurants
operated under LLCs, doing business as El Charro (Claremore, Oklahoma; Butler, Missouri; and
Springfield, Missouri), Playa Azul (Great Bend, Kansas; Pratt, Kansas; and Wichita, Kansas),
Iguana Azul (Nevada, Missouri), Los Sauces (Nevada, Missouri), and La Paloma (Springfield,
Missouri). These restaurants were also served with Notices of Suspect Documents and all of the
restaurantswere found to have employed unauthorized workers. Approximately 68% of all the
employees audited at the restaurants were not authorized to work in the United States. In addition
to Bravos Mexican Grill in Overland Park, Kansas, 4 of the 10 locations subject to the June 7,
2019 I-9 Inspection closed.

        12.     On February 21, 2020, administrative subpoena was served to the Kansas State
Liquor Board, ABC in regard to the ‘License File’ submitted by restaurants involved in this
investigation. Information was returned for Playa Azul, located at 4909 W. 10th St., Great Bend,
KS 67530. Documentation received from ABC listed the notable positions for Playa Azul as Maria
Esther Bravo, President, Veronica Melendez, VP, Jose Luis Bravo, Secretary, Rodrigo M. Razo,
Power of Attorney, Miguel Tarin, Contact Person, Chris Shawn O’Hara, Resident Agent /
Attorney, and Wyatt L. Adams, CPA.

        13.    On November 17, 2006, Bravo LLC purchased the commercial property located at
4909 10th Street, Great Bend, Kansas for $330,000 from HOBB Partners V, LLC. The purchase
was made via an unknown payment method as the title company had limited documentation. The
property is currently paid off and has no outstanding mortgages but there is a reported tax lien of
approximately $27,217 for unpaid taxes. This location is currently and has operated in the past as
Playa Azul Mexican Restaurant and Cantina. From approximately January 1, 2018 to September
30, 2020, the Playa Azul in Great Bend, Kansas made approximately $4,071,874.52 USD in gross
receipts.
          Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 6 of 15




       14.    Between February 10, 2014 and September 30, 2020, this restaurant location has
made 45 payments totaling $466,600 derived from proceeds from its operating account (Bank of
the West account number ending in 9611) to BRAVO’s personal account (Grand Bank account
number ending in 6892). These payments consist of 32 checks, totaling approximately
$218,600.00, that were notated as rent or were consistent with rent payment amounts. The
remaining 13 checks, totaling approximately $248,000.00, contained no notation in the memo line.

        15.     On June 7, 2019, HSI Wichita Special Agents traveled to Great Bend, Kansas to
serve a Notice of Inspection (NOI) to management of the PLAYA AZUL restaurant, located at
4909 10th St. in Great Bend, Kansas. Rodrigo MANIRIQUE-Razo was encountered and claimed
that he was the manager of that location, so he was served the NOI. MANRIQUE stated that he
had been the manager since 2003 and prior to that he worked in Idaho. MANRIQUE stated there
were approximately 20 employees at this location of Playa Azul. MANRIQUE identified the
restaurant's accountant as "Specialty Foods" Tony DOLL. MANRIQUE provided Doll's phone
number as well as his email address to special agents as points of contact.

       16.     A review was conducted on the Forms I-9 provided by Playa Azul and special
agents determined that 13 of 21 employees were unauthorized for employment based on
documentation provided by Playa Azul. A Notice of Suspect Documents letter was issued
informing the restaurant of individuals whose documentation did not appear to match their identity.
In addition, the restaurant was provided a list of corrections needed for Forms I-9 completed
incorrectly. On August 9, 2019, an attorney for PLAYA AZUL sent corrected Forms I-9.

       17.    On August 14, 2019, the attorney for Playa Azul sent a response to the Notice of
Suspect Documents. According to the response, the following employees either terminated their
employment prior to August 13, 2019, or chose not to provide further documentation of their right
to employment in the United States and were terminated: Guillermina Cuellar, Juan Luna, Martha
Razo, Ricardo Taboada, David Villalpando, Gilberto Rayas, Juan Carlos Hernandez, Rosa
Sanchez Navarro, Juan Perez Gonzalez, Wendy Aguilar, Jose Botello, Luis Cortes Garcia, and
Adrian Botello Ochoa. This list contained all the names listed on the Notice of Suspect Documents.

        18.     After August 14, 2019, Playa Azul Inc, continued to employ Ricardo Taboada, an
unauthorized employee, at Playa Azul when he should have been terminated on or before August
13, 2019. Through a subpoena for a Playa Azul account with Bank of the West, investigators
identified a payroll check issued to Ricardo Taboada in the amount of $1,281.25. The memo line
referenced the pay period as 08/12/2019-08/25/2019.

        19.    As part of this investigation, agents obtained a court-authorized wiretap for wire
and electronic communications on a wireless telephone belonging to Jose RAZO. On September
16, 2019, pursuant to the court authorized wire and electronic intercept, a telephone call was
intercepted between Jose RAZO, president of SFD, and Rodrigo MANRIQUE RAZO, manager
of Playa Azul in Great Bend, Kansas. During the call, the two discuss the audit of Playa Azul in
Great Bend, Kansas. During the call MANRIQUE and RAZO discuss the continued hiring of
Ricardo Taboada (also known in this investigation as Mr. Richard/Ricardo) after Playa Azul stated
he was terminated on or before August 13, 2019. MANRIQUE tells RAZO that the payroll at Playa
Azul is too high because of what he is paying Taboada.
          Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 7 of 15




               MANRIQUE: The payroll, I'm working on because is fifty-two-hundred dollars
               [5,200] high a month. That's a lot of money. But that's from the first [1st] one,
               because I was giving one-thousand-six hundred [1,600] to mister Ricardo. And I
               was going to talk to him earlier, but I didn’t want to lower it down for him until
               the first two [2] or three [3] weeks had passed which were to going to be chaotic,
               and I said, "He is not going to leave."

        20.   Later in the conversation, MANRIQUE tells RAZO he told Richard Taboada to
teach other employees how to make sauces, however Taboada declined out of fear of being fired.

               MANRIQUE: And I told her, "That's not the problem, the problem is that you
               don't have people like for Karen." Since I'm already giving one [1] day to Karen,
               now I can give her one and a half [1.5] day to Karen too, with the new guys that I
               started with. The only thing is the problem in the kitchen. And, if I tell mister
               Richard, "Start teaching him how to make the sauces." He is going to say, "No,
               now you are going to fire me, dude" [LAUGHS]. Do you understand?”

        21.     Through a subpoena for a Playa Azul account with Bank of the West, investigators
identified a handwritten check issued to Guillermina Cuellar in the amount of $656.00 on July 23,
2020. Guillermina Cuellar had been previously identified as an unauthorized employee at Playa
Azul and according to their attorneys had been terminated on or before August 13, 2019.

        22.     Through a subpoena for a Playa Azul account with Bank of the West, investigators
identified a handwritten check issued to Jorge Martinez in the amount of $2,000 on September 15,
2020. Jorge Martinez did not appear in the audit of forms I-9 for Playa Azul in Great Bend, Kanas,
however he was identified at another Playa Azul location in Wichita, Kansas. During an I-9
investigation conducted at Playa Azul in Wichita, Kansas, he was identified as unauthorized for
employment. Jorge Martinez did not challenge the findings and was required to be terminated on
or before August 13, 2019.

        23.     On August 2, 2019, pursuant to a court authorized TIII wire and electronic
intercept, a telephone call was intercepted between Jose RAZO, president of SFD, and Rodrigo
MANRIQUE RAZO, manager of Playa Azul in Great Bend, Kansas. During the call, the two
discussed the audit of Playa Azul in Great Bend, Kansas.

               MANRIQUE: Guess who was saved?
               RAZO: Who?
               MANRIQUE: Your nice Karen Villalpando.
               RAZO: Uh-huh. Did you have her there or not?
               MANRIQUE: No, [CHUCKLES] I never added her to the payroll.
               RAZO: Yes, I know.
               MANRIQUE: So, I’m only going to have three waiters, Alfredo, Carol, and
               Karen, that’s all. Everyone else is going out.
          Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 8 of 15




        24.    Through training and experience, investigators know that a tactic often utilized in
concealing an unauthorized employee from detection is to keep them off official state wage and
hour reports and not having the employee fill out a Form I-9. The I-9 inspection conducted at Playa
Azul in Great Bend, Kansas returned no employment records for Karen Villalpando. In addition,
a search of wage and hour reports provided by the state of Kansas also shows no wages earned by
this employee. Through training and experience, investigators know that while these employees
may not show on official filings, many times these restaurants will keep records in the form of
payment ledgers or on shift schedules.

         25.      During the conversation between RAZO and MANRIQUE, RAZO instructed
MANRIQUE to add the individuals with valid employment documents to the “payroll,” meaning
to fill out official employment documents required by the state of Kansas. The conversation again
turned to Karen Villalpando who has also been working at Maria’s Mexican Grill in Great Bend
for MANRIQUE RAZO’s sister Veronica LARA as well.

               MANRIQUE: Yeah, I can also add Karen, right?
               RAZO: Well, I don’t know if they have her at Maria’s.
               MANRIQUE: No, she is not registered at Maria’s either.
               RAZO: No?
               MANRIQUE: Ah-ah. She was never registered over there.

        26.    During an I-9 inspection conducted at Marias in Great Bend, Kansas, an analysis
of the subpoenaed documentation determined no employment records existed for Karen
Villalpando. In addition, a search of wage and hour reports provided by the state of Kansas also
shows no wages earned by this employee.

        27.     The conversation between RAZO and MANRIQUE concluded with RAZO
indicating that future staffing decisions should be agreed upon by Jose BRAVO, who is listed as
secretary of Playa AZUL from that location.

               RAZO: So, you just have to get into an agreement with Jose Luis.
               MANRIQUE: Yeah.
               RAZO: Because he didn’t tell us what he was going to do, so, you just need to get
               into an agreement with him.
               MANRIQUE: Okay.
               RAZO: Because, he is interested in saving Playa’s, believe it or not.
               MANRIQUE: Why?
               RAZO: Because he owns that location [LAUGHS]
               MANRIQUE: Oh.
               RAZO: But not Maria’s.
               MANRIQUE: Mm-hmm. Well, let’s see what he says. I’m still going to wait for
               him to call me.

        28.     On October 27, 2019, a call between RAZO and MANRIQUE was intercepted that
involved the discussion of staffing at restaurant operations in Great Bend, Kansas. In this
intercepted call, RAZO told MANRIQUE that Ramon MORENO-Hernandez will be transporting
          Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 9 of 15




five workers to Great Bend, Kansas. RAZO stated two of these workers will be from Union de San
Antonio, Mexico and they are both named Jorge. RAZO then instructed MANRIQUE to have
these workers fill out all required documents and if one is missing documents, he will need to help
them in securing some. RAZO knows these two workers are from Mexico, and if they don’t
provide the necessary documents to show authorization to work in the United States directs
MANRIQUE to help them secure fraudulent documents.

        29.     On October 28, 2019, while travelling to Great Bend, Kansas, Ramon Moreno-
Hernandez was stopped by Kansas Highway Patrol for a traffic violation. HSI Kansas City learned
the front seat passenger presented a Mexican passport in the name Jorge Moreno-Ramirez. HSI
Kansas City conducted a database query on Moreno-Ramirez and found he last entered the United
States as a (H2A) nonimmigrant temporary worker who has overstayed his authorized period of
admission. Investigators conclude this was one of the two workers named Jorge as discussed in his
conversation with MANRIQUE. The vehicle was surveilled to Great Bend, Kansas and both
Moreno's entered Playa Azul, Great Bend Kansas. Both Ramon Moreno and Jorge Moreno
unloaded luggage into a Chevy Silverado. Jorge Moreno was driven to a residence by an unknown
male. A Chevy Silverado registered to Rodrigo Razo arrives at the residence and a subject
appearing to be Rodrigo MANRIQUE-Razo entered the residence. Jorge Moreno retrieved
luggage from the Chevy Silverado.

       30.     On October 2, 2020, Jorge Moreno-Ramirez was interviewed by HSI Seattle.
Moreno-Ramirez stated he was placed at various restaurants in Missouri and Kansas by Ramon
MORENO. Jorge Moreno-Ramirez stated he worked at Playa Azul, in Wichita, Kansas and
Cantina Bravo, in Joplin, Missouri and an unknown city in Kansas. Jorge Moreno stated he was
paid by check.

        31.    From approximately January 1, 2018 to September 30, 2020, the Playa Azul in
Great Bend, Kansas (i.e., the SUBJECT PREMISES) made approximately $4,071,874.52 USD in
gross receipts that was deposited into their operating account identified as Bank of the West
account (account number ending in 9611). During that same time, the account number ending in
9611 sent approximately $1,782,841.24 USD to Specialty Foods Distribution and approximately
$116,168.94 USD to Intel Solutions, also known as Entel Solutions, including weekly and monthly
payments. Additionally, analysis shows the account number ending in 9611 sends a semifrequent
monthly rent check to Jose BRAVO averaging between $5,4000.00 and $5,500.00. The account
number ending in 9611 also conducted approximately seven significant transfers to BRAVO,
totaling approximately $158,000.00. The account number ending in 9611 conducted three
additional transfers to Bravo LLC, which is owned by BRAVO, totaling approximately
$56,000.00.

                                    BUSINESS RECORDS

        32.    Based upon my training and experience, I know that it is a common practice for
business owners to keep records documenting finances, bank statements, ownership, membership
and custody of entities they have a financial interest in. These records can be official records or
documented in a ledger in the form of notes or other informal manner in both paper and
electronic formats. These documents are typically in secure locations within their residences,
         Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 10 of 15




their vehicles, their business, or other locations over which they maintain dominion and control,
for ready access and to conceal these items from law enforcement authorities. Records are
commonly retained by individuals for multiple years for the purpose of reference in matters such
as such as depreciation, amortization, depletion deduction, to figure the gain or loss when
property is sold or otherwise disposed of. The Internal Revenue Service (IRS) recommends
keeping tax documents for a period ranging from three years to an indefinite amount of time.

        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

       33.      As described above, this application seeks permission to search for records that
might be found on the SUBJECT PREMISES, in whatever form they are found. One form in
which the records might be found is data stored on a computer's hard drive or other storage
media. Thus, the warrant applied for would authorize the seizure of electronic storage media or,
potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B).

       34.   I submit that if a computer or storage medium is found on the SUBJECT
PREMISES, there is probable cause to believe those records will be stored on that computer or
storage medium, for at least the following:

              a.     Based on my training and experience and the training and experience of
       those with whom I have consulted, I am familiar with the following terms:

                     i.       Server: A server is a computer that provides services to other
               computers. Examples include web servers which provide content to web browsers
               and e-mail servers which act as a post office to send and receive e-mail messages.

                     ii.       Server Hosting Provider: A Server Hosting Provider, commonly
               referred to as a Data Center, is a commercial organization that is in the business of
               providing a 1·ange of functions associated with the operation of computer servers.
               Server Hosting Providers typically offer services such as renting servers for use
               by customers, providing a location to house customer-owned servers, and
               providing internet connectivity for servers located at the Server Hosting
               Provider's facility so that those servers are accessible via the Internet. I know that
               customers of server hosting providers may place files~ software code, databases,
               and other data on the servers. To do this, customers connect from their own
               computers to the server computers across the Internet.

                b.     Based on my knowledge, training, and experience, I know that computer
       files or remnants of such files can be recovered months or even years after they have been
       downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
       downloaded to a storage medium can be stored for years at little or no cost. Even when
       files have been deleted, they can be recovered months or years later using forensic tools.
       This is so because when a person deletes a file on a computer, the data contained in the
       file does not actually disappear; rather, that data remains on the storage medium until it is
       overwritten by new data.
         Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 11 of 15




              c.      Therefore, deleted files, or remnants of deleted files, may reside in free
       space or slack space-that is, in space on the storage medium that is not currently being
       used by an active file-for long periods of time before they are overwritten. In addition, a
       computer's operating system may also keep a record of deleted data in a "swap' or
       "recovery” file.

               d.      Wholly apart from user-generated files, computer storage media- in
       particular, computers' internal hard drives contain electronic evidence of how a computer
       has been used, what it has been used for, and who has used it. To give a few examples,
       this forensic evidence can take the form of operating system configurations, artifacts
       from operating system or application operation, file system data structures, and virtual
       memory "swap" or paging files. Computer users typically do not erase or delete this
       evidence, because special software is typically required for that task. However, it is
       technically possible to delete this information.

             e.       Similarly, files that have been viewed via the Internet are sometimes
       automatically downloaded into a temporary Internet directory or cache.

        35.     Forensic evidence. As further described above, this application seeks permission
to locate not only computer files that might serve as direct evidence of the crimes described on
the warrant, but also for forensic electronic evidence that establishes how computers were used,
the purpose of their use, who used them, and when. There is probable cause to believe that this
forensic electronic evidence will be on any storage medium in the PREMISES because:

               a.      Data on the storage medium can provide evidence of a file that was once
       on the storage medium but has since been deleted or edited, or of a deleted portion of a
       file (such as a paragraph that has been deleted from a word processing file). Virtual
       memory paging systems can leave traces of information on the storage medium that show
       what tasks and processes were recently active. Web browsers, e mail programs, and chat
       programs store configuration information on the storage medium that can reveal
       information such as online nicknames and passwords. Operating systems can record
       additional information, such as the attachment of peripherals, the attachment of USB
       flash storage devices or other external storage media, and the times the computer was in
       use. Computer file systems can record information about the dates files were created and
       the sequence in which they were created, although this information can later be falsified.

               b.      As explained herein, information stored within a computer and other
       electronic storage media may provide crucial evidence of the “who, what, why, when,
       where, and how of the criminal conduct under investigation, thus enabling the United
       States to establish and prove each element or alternatively, to exclude the innocent from
       further suspicion. In my training and experience, information stored within a computer or
       storage media (e.g., registry information, communications, images and movies,
       transactional information, records of session times and durations, internet history, and
       anti-virus, sp1'ware, and malware detection programs) can indicate who has used or
       controlled the computer or storage media. This "user attribution" evidence is analogous to
       the search for "indicia of occupancy," while executing a search warrant at a residence.
  Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 12 of 15




The existence or absence of anti-virus, sp1.ware, and malware detection programs may
indicate whether the computer was remotely accessed, thus inculpating or exculpating the
computer owner. Further, computer and storage media activity can indicate how and
when the computer or storage media was accessed or used. For example, as described
herein, computers typically contain information that log: computer user account session
times and durations, computer activity associated with user accounts, electronic storage
media that connected with the computer, and the IP addresses through which the
computer accessed networks and the internet. Such information allows investigators to
understand the chronological context of computer or electronic storage media access, use,
and events relating to the crime under investigation. Additionally, some information
stored within a computer or electronic storage media may provide crucial evidence
relating to the physical location of other evidence and the suspect. For example, images
stored on a computer may both show a particular location and have geolocation
information incorporated into its file data. Such file data typically also contains
information indicating when the file or image was created. The existence of such image
f1les, along with external device connection logs, may also indicate the presence of
additional electronic storage media (e.g., a digital camera or cellular phone with an
incorporated camera). The geographic and timeline information described herein may
either inculpate or exculpate the computer user- Last, information stored within a
computer may provide relevant insight into the computer user's state of mind as it relates
to the offense under investigation. For example, information within the computer may
indicate the owner's motive and intent to commit a crime (e.g., internet searches
indicating criminal planning), or consciousness of guilt (e.g., running a "wiping" program
to destroy evidence on the computer or password protecting/encrypting such evidence to
conceal it from law enforcement).

        c.    A person with appropriate familiarity with how a computer works can,
after examining this forensic evidence in its proper context, draw conclusions about how
computers were used, the purpose of their use, who used them, and when.

        d.     The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in advance the
records to be sought, computer evidence is not always data that can be merely reviewed
by a review team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the application of
knowledge about how a computer behaves. Therefore, contextual information necessary
to understand other evidence also falls within the scope of the warrant.

         e.     Further, in finding evidence of how a computer was used, the purpose of
its use, who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium. For example, the presence or absence of
counter forensic programs or anti-virus programs (and associated data) may be relevant to
establishing the user's intent.
         Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 13 of 15




        36.     Necessity of seizing or copying entire computers or storage media. In most cases,
a thorough search of a premises for information that might be stored on storage media often
requires the seizure of the physical storage media and later off-site review consistent with the
warrant. In lieu of removing storage media from the premises, it is sometimes possible to make
an image copy of storage media. Generally speaking, imaging is the taking of a complete
electronic picture of the computer's data, including all hidden sectors and deleted files. Either
seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded
on the storage media, and to prevent the loss of the data either from accidental or intentional
destruction. This is true because of the following:

               a.     The time required for an examination. As noted above, not all evidence
       takes the form of documents and files that can be easily viewed on site. Analyzing
       evidence of how a computer has been used, what it has been used for, and who has used it
       requires considerable time, and taking that much time on premises could be unreasonable.
       As explained above, because the warrant calls for forensic electronic evidence, it is
       exceedingly likely that it will be necessary to thoroughly examine storage media to obtain
       evidence. Storage media can store a large volume of information. Reviewing that
       information for things described in the warrant can take weeks or months, depending on
       the volume of data stored, and would be impractical and invasive to attempt on-site.

               b.     Technical requirements. Computers can be configured in several different
       ways, featuring a variety of different operating systems, application software, and
       configurations. Therefore, searching them sometimes requires tools or knowledge that
       might not be present on the search site. The vast array of computer hardware and
       software available makes it difficult to know before a search what tools or knowledge
       will be required to analyze the system and its data on the Premises. However, taking the
       storage media off-site and reviewing it in a controlled environment will allow its
       examination with the proper tools and knowledge.

              c.      Variety of forms of electronic media. Records sought under this warrant
       could be stored in a variety of storage media formats that may require off-site reviewing
       with specialized forensic tools.

        37.    Nature of examination. Based on the foregoing, and consistent with Rule
a1(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying
storage media that reasonably appear to contain some or all the evidence described in the warrant
and would authorize a later review of the media or information consistent with the warrant. The
later review may require techniques, including but not limited to computer-assisted scans of the
entire medium, that might expose many parts of a hard drive to human inspection in order to
determine whether it is evidence described by the warrant.

        38.     Playa Azul restaurant is presently a functioning business. The seizure of the
company's computers may limit the company's ability to conduct its legitimate business. As with
any search warrant, I expect that this warrant will be executed reasonably. Reasonable execution
will likely involve investigation on the scene of what computers, or storage media, must be
seized or copied, and what computers or storage media need not be seized or copied. Where
         Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 14 of 15




appropriate, officers will copy data, rather than physically seize computers, to reduce the extent
of disruption. If employees of the company so request, the agents will, to the extent practicable,
attempt to provide the employees with copies of data that may be necessary or important to the
continuing function of the company's legitimate business. If, after inspecting the computers, it is
determined that some or all of this equipment is no longer necessary to retrieve and preserve the
evidence, the government will return it.

                                         CONCLUSION

        39.    Based on the above information, it is requested a search warrant be issued to me
or any other officer that I deem necessary to search the SUBJECT PREMISES described above
for information contained in which is the business address of SFD for property and evidence
believed to be at the address as listed below.

        40.     This affidavit seeks authority to enter the SUBJECT PREMISES and to search for
and seize fruits, evidence, and/or instrumentalities of the specified federal offenses. More
particularly, there is probable cause to believe that the premises, at the time of the execution of
the search warrant there will be the items, materials, and objects described in Attachment B to
the search warrant for the premises. Additional authority is sought to execute the warrant at any
time of day as law enforcement deems necessary.

        41.     I further request that this affidavit be sealed. The affidavit discusses an ongoing
criminal investigation that is neither public nor known to all of the targets of the investigation.
Accordingly, there is good cause to seal the affidavit because its premature disclosure may
seriously jeopardize this ongoing investigation, allow for destruction of evidence, and the flight
of other targets.

       42.     Additionally, it is requested that the affidavit be allowed to be disclosed as
necessary for any discovery in criminal prosecutions without the need for an Order unsealing it.


                                                  Respectfully submitted,

                                                  _______________________________________
                                                  Joshua Owenby
                                                  Special Agent
                                                  U.S. Department of Homeland Security,
                                                  Homeland Security Investigations


                                              August 23
Subscribed and sworn to before me on ____________________________, 2021 after having
first been submitted to me by reliable electronic means.


_________________________________________
Hon. Teresa J. James
         Case 2:21-mj-08170-TJJ Document 1 Filed 08/23/21 Page 15 of 15




United States Magistrate Judge
District of Kansas
